UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-7542


JOHNNY E. MILLER,

                Petitioner - Appellant,

          v.

HAROLD   W.  CLARKE,     Director,    Virginia   Department    of
Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:12-cv-00425-MSD-LRL)


Submitted:   January 23, 2014              Decided:   January 27, 2014


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Johnny E. Miller, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Johnny E. Miller seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

dismissing as untimely his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues      a      certificate        of       appealability.           28      U.S.C.

§ 2253(c)(1)(A) (2006).          A certificate of appealability will not

issue     absent     “a    substantial     showing      of     the    denial    of   a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2006).               When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating       that   reasonable      jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,     537    U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                        Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Miller has not made the requisite showing.                      Accordingly, we

deny leave to proceed in forma pauperis, deny a certificate of

appealability, and dismiss the appeal.                   We dispense with oral

argument because the facts and legal contentions are adequately

                                           2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3